USCA4 Appeal: 22-4020      Doc: 19         Filed: 08/25/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4020


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        VANDARIAN CANTY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:20-cr-00160-D-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Richard Croutharmel, Raleigh, North Carolina, for Appellant. David A.
        Bragdon, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4020      Doc: 19          Filed: 08/25/2022      Pg: 2 of 4




        PER CURIAM:

               Vandarian Canty pled guilty to being a felon in possession of a firearm, in violation

        of 18 U.S.C. §§ 922(g)(1), 924, and possessing with intent to distribute a quantity of

        cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court sentenced

        Canty to 87 months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders

        v. California, 386 U.S. 738 (1967), conceding that there are no meritorious issues for

        appeal but questioning whether the district court erred in counting a June 2019 traffic stop

        as relevant conduct. * See U.S. Sentencing Guidelines Manual § 1B1.3(a)(2) (2018).

        Although notified of his right to do so, Canty has not filed a pro se supplemental brief. We

        affirm the district court’s judgment.

               Because the district “court’s application of U.S.S.G. § 1B.13 depended on an

        evaluation and weighing of the factual details, . . . we review the court’s decision for clear

        error.” United States v. McVey, 752 F.3d 606, 610 (4th Cir. 2014). Here, relevant conduct

        includes “all acts and omissions . . . that were part of the same course of conduct or common

        scheme or plan as the offense of conviction.” USSG § 1B1.3(a)(2). “[O]ffenses may

        qualify as the same course of conduct if they are sufficiently connected or related to each

        other as to warrant the conclusion that they are part of a single episode, spree, or ongoing

        series of offenses.” United States v. McDonald, 28 F.4th 553, 563-64 (4th Cir. 2022)

        (internal quotation marks omitted). In other words, “the same-course-of-conduct standard



               *
                Counsel correctly recognizes that this issue affects both the total offense level and
        Canty’s criminal history score.

                                                      2
USCA4 Appeal: 22-4020      Doc: 19         Filed: 08/25/2022      Pg: 3 of 4




        requires only that the defendant be engaged in an identifiable pattern of certain criminal

        activity.” Id. at 564 (cleaned up). “Relevant factors include the degree of similarity of the

        offenses, the regularity (repetitions) of the offenses, and the time interval between the

        offenses.” Id. (internal quotation marks omitted). But “when one of the above factors is

        absent, a stronger presence of at least one of the other factors is required.” Id. (cleaned

        up).

               We conclude that the district court did not clearly err. Canty’s charges arose from

        firearms and crack cocaine recovered after three encounters with law enforcement between

        March and November 2020. The district court included as relevant conduct a firearm that

        was recovered during a traffic stop that occurred in June 2019. All four encounters were

        substantially similar—Canty possessed a firearm when he was prohibited from doing so.

        Although there was a nine-month interval between the June 2019 and March 2020

        incidents, we have found an eight-month gap was not so large as to preclude a finding of

        relevant conduct for a felon-in-possession offense. Id. at 565-66 & n.8.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for review. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Canty, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Canty requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Canty.



                                                     3
USCA4 Appeal: 22-4020         Doc: 19    Filed: 08/25/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  4